IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                 Submitted on Briefs July 29, 2010

                                LYNNE PILKERTON HUDSON
                                           v.
                               FOSTER EUGENE HUDSON, SR.

                      Appeal from the Chancery Court for Carroll County
                        No. 08-DR109     Ron E. Harmon, Chancellor


                    No. W2010-00847-COA-R9-CV - Filed October 12, 2010


This is an interlocutory appeal involving intercounty transfer of post-divorce matters. The
divorce was granted in Carroll County, Tennessee. The mother and the parties’ minor child
reside in Davidson County, Tennessee. The father once resided in Carroll County, but has
since moved to Georgia. The father filed a motion in the Carroll County trial court seeking
modification of child support, alimony, and the parenting plan. The mother filed a request
to transfer the case to Davidson County. The Carroll County trial court granted the transfer
as to the child support and parenting plan issues, but denied transfer as to the alimony issues.
Both the trial court and the appellate court granted the mother’s request for permission for
an interlocutory appeal. We affirm in part, reverse in part, and remand, finding that the entire
case must be transferred to Davidson County.

    Tenn. R. App. P. 9 Interlocutory Appeal by Permission; Judgment of the Chancery
                Court Affirmed in Part, Reversed in Part and Remanded

H OLLY M. K IRBY, J.,, delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

James H. Drescher, Drescher & Sharp, P.C., Nashville Tennessee, for Plaintiff/Appellant,
Lynne Pilkerton Hudson.

William D. Bowen, Kizer, Bonds, Hughes & Bowen, PLLC, Milan, Tennessee, for
Defendant/Appellee Foster Eugene Hudson, Sr.1




1
    The Defendant/Appellee was represented by different counsel in the trial court below.
                                               OPINION

                                F ACTS AND P ROCEEDINGS B ELOW

Petitioner/Appellant Lynne Pilkerton Hudson (“Mother”) and Respondent/Appellee Foster
Eugene Hudson, Sr. (“Father”) married in 1985 and had three children, born in 1987, 1988,
and 1992. After the parties separated in 2004, Mother and the children resided in Davidson
County, Tennessee.

In 2004, Mother filed a complaint for divorce in Davidson County. During the pendency of
the divorce, Father was deployed in military service, and the location of his U.S. residence
is unclear in the appellate record as to this time period.

After Father’s February 2008 return from military deployment, the parties entered into a
marital dissolution agreement and agreed on a permanent parenting plan.

In April 2008, the Davidson County trial court entered an agreed order transferring the matter
from Davidson County to Carroll County, Tennessee.2 The agreed order recites that Father
had been a resident of Carroll County for at least six months prior to the filing of the original
complaint for divorce. On May 28, 2008, the Chancery Court for Carroll County entered a
final decree of divorce, incorporating the marital dissolution agreement and the agreed
permanent parenting plan.

Several months later, in August 2008, Mother filed a contempt petition asserting that Father
had, among other things, failed to make timely alimony and child support payments, and had
not paid his share of court costs for the divorce. The Carroll County trial court declined to
hold Father in contempt, directed him to pay the court costs, and reserved other unspecified
matters.

In April 2009, Father filed a motion seeking a reduction of his child support obligation and
a termination of alimony based on a reduction in his income. Father also sought a
modification of the parenting plan provisions on the cost of transporting the parties’ minor
child for his residential parenting time. He stated:




2
 The agreed order entered by the Circuit Court of Davidson County transferred the case to the Circuit Court
of Carroll County. The Circuit Court of Carroll County immediately transferred the case to the Chancery
Court of Carroll County.

                                                   -2-
        Defendant [Father] now lives in Atlanta, Georgia and Plaintiff lives in
        Nashville, Tennessee. Defendant needs relief from transportation cost and
        would request the Court order that the parties meet halfway for visitation.

In response, Mother filed a request to transfer the case to Davidson County, Tennessee,
pursuant to Tennessee Code Annotation § 36-5-3003.3 Mother asserted that neither of the
parties nor their minor child had resided in Carroll County for over six months. Mother
asserted that Father was residing in Jonesboro, Georgia, and that she had resided in Davidson
County, Tennessee, for longer than six months. In support, Mother filed her own affidavit,
containing these same assertions.

In response, Father filed a pleading opposing a transfer of the case to Davidson County. He
claimed that, under Section 36-5-3003, transfer was permissive, not mandatory, and asserted
that Mother’s transfer request was not timely and that she had unclean hands.4 In the
alternative, Father argued, “should the child support modification portion of the trial be
transferred to Davidson County, Defendant [Father] urges that the Court retain jurisdiction of
modification of alimony since this Court originally set the alimony and alimony does not
qualify for transfer pursuant to the statute.” Father cited no authority for the assertions in his
response to Mother’s transfer request.

On September 2, 2009, the trial court entered an order on Mother’s transfer request. The order
transferred Father’s motion to reduce his child support payments and modify the permanent
parenting plan to Davidson County. However, the trial court’s order stated that Father’s
“request to modify . . . his alimony payments . . . shall not be transferred and shall remain in
this Court.” The order also granted Mother’s oral request for an interlocutory appeal of its
ruling pursuant to Rule 9 of the Tennessee Rules of Appellate Procedure (T.R.A.P.).

On November 20, 2009, Mother filed a Rule 60.02 motion to alter or amend, stating that,
despite her express request that she receive notice of the entry of the trial court’s order,
Mother’s counsel did not learn of the entry of the September 2, 2009 order until November 12,
2009. Claiming surprise about the entry of the order, Mother asked the trial court to alter or
amend the order to transfer the entire case to Davidson County. In the alternative, Mother
asked the trial court to specify its reasons for granting the interlocutory appeal, as required

3
 Tennessee Code Annotated § 36-5-3001 et seq. governs the intercounty enforcement and modification of
child support and custody cases.
4
 Tennessee Code Annotated § 36-5-3007 states that the contest of an intercounty transfer, where the child
resides in Tennessee, “shall be limited to whether: (1) One (1) party or the child or children continue to
reside in the transferor county; [or] (2) the child or children have resided in the transferee county for at least
six (6) months . . . . TENN . CODE ANN . § 36-5-3007(b)(1)(2) (2005 & Supp. 2009) (emphasis added).

                                                        -3-
under T.R.A.P. 9. At the time of Mother’s Rule 60.02 motion, the case had not yet been
transferred from Carroll County to Davidson County.

On April 7, 2010, the trial court entered an order granting in part and denying in part Mother’s
motion to alter or amend. Pursuant to T.R.A.P 9(b), the trial court stated that it granted
permission for the interlocutory appeal because litigating the parties’ issues in two separate
counties could involve increased expense and might result in inconsistent findings of fact, and
also because a ruling by the appellate court might result in a net reduction in the duration and
expense of the litigation. The trial court therefore amended the September 2, 2009 order to
permit Mother to file an application with the appellate court for permission to file an
interlocutory appeal. The trial court denied Mother’s request to amend the September 2, 2009
order to transfer the entire case to Davidson County.

On May 24, 2010, this Court granted permission for the interlocutory appeal, pursuant to
T.R.A.P. 9. Mother appeals, and Father also raises issues on cross-appeal.

                      ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, Mother argues that the trial court erred under Section 36-5-3003 in only partially
granting her request to transfer the case from Carroll County to Davidson County. On cross-
appeal, Father argues that Mother was required to file a request for permission to appeal within
thirty days after entry of the order being appealed, pursuant to T.R.A.P. 9(b), and she failed to
do so. Consequently, he asserts that Mother’s appeal is not properly before this Court.

“Statutory interpretation is a question of law, which we review de novo, with no presumption
of correctness given to the courts below.” Sullivan v. Edwards Oil Co., 141 S.W.3d 544, 547
(Tenn. 2004) (citing Wallace v. State, 121 S.W.3d 652, 656 (Tenn. 2003)). Interpretation of
court rules is a question of law, which we review de novo and without any presumption of
correctness given to the courts below. See Green v. Moore, 101 S.W.3d 415, 418 (Tenn. 2003)
(stating that interpretation of T.R.A.P. 4(a) “. . . is a pure question of law, for which the
standard of review is de novo with no presumption of correctness . . . .”).

                                           A NALYSIS

                                Subject Matter Jurisdiction

We consider first Father’s argument that Mother’s interlocutory appeal is not properly before
this Court. Father notes that Rule 9(b) of the T. R. A. P. states that a party seeking an
interlocutory appeal “must file and serve a motion requesting such relief [permission to file an
interlocutory appeal] within 30 days after the date of the entry of the order appealed from.”

                                               -4-
T ENN. R. A. P. 9(b). He points out that Mother never filed any motion for permission to file
an interlocutory appeal. At most, he says, Mother made an oral request for permission to
appeal, as memorialized in the trial court’s September 2, 2009 order.

Because Mother failed to file a motion for permission to file an interlocutory appeal, as
required under T.R.A.P. 9(b), Father argues in effect that this Court does not have subject
matter jurisdiction over this appeal. “The concept of subject matter jurisdiction involves a
court’s lawful authority to adjudicate a controversy brought before it.” Northland Ins. Co. v.
State, 33 S.W.3d 727, 729 (Tenn. 2000). Thus, we must determine whether this Court has
subject matter jurisdiction before considering the substantive issues raised in the appeal.

Interlocutory appeals under Rule 9 of the Tennessee Rules of Appellate Procedure are
permissive rather than as of right. See T ENN. R. A PP. P. 9. Rule 9 requires the party seeking
the interlocutory appeal to obtain permission to file the appeal from both the trial court and the
appellate court. Id.

The procedure in the trial court for a litigant who seeks to file a Rule 9 appeal is set forth in
Rule 9(b):

       Rule 9(b) Procedure in the Trial Court. The party seeking an appeal must file
       and serve a motion requesting such relief within 30 days after the date of entry
       of the order appealed from. When the trial court is of the opinion that an order,
       not appealable as of right, is nonetheless appealable, the trial court shall state in
       writing the reasons for its opinion. The trial court’s statement of reasons shall
       specify: (1) the legal criteria making the order appealable, as provided in
       subdivision (a) of the rule; (2) the facts leading the trial court to the opinion
       those criteria are satisfied; and (3) any other factors leading the trial court to
       exercise its discretion in favor of permitting an appeal. The appellate court may
       thereupon in its discretion allow an appeal from the order.

Id. Father correctly points out that Rule 9(b) states that a party seeking a Rule 9 appeal “must
file and serve a motion” requesting permission for the appeal within 30 days after entry of the
order to be appealed. Id. He also correctly notes that, in this case, Mother filed no written
motion at all. The record reflects only that Mother made an oral motion at the hearing on her
request to transfer the entire case to Davidson County. The record does not contain a transcript
of that hearing, and contains no indication that Father objected to Mother’s oral request for
permission to appeal. At any rate, it is undisputed that the trial judge granted Mother’s oral
motion for permission to file an interlocutory appeal. This was memorialized in the trial
court’s September 2, 2009 written order.



                                                -5-
Thus, the order Mother appeals, whether the original September 2, 2009 order or the April 7,
2010 order entered after Mother’s motion to alter or amend, in fact granted Mother permission
to file an interlocutory appeal. Interpreting Rule 9 as Father advocates would require Mother
to file, and would require the trial court to consider, a motion that had already been granted.
In construing court rules, we seek to avoid an interpretation “that leads to an absurd result or
unnecessary, duplicative procedures.” See 20 A M J UR.2 D Courts § 52 (Supp. 2008).
Therefore, we respectfully decline to adopt Father’s argument.

                                     Intercounty Transfer

Mother argues that the trial court erred in only partially granting her request to transfer the case
from Carroll County to Davidson County. Mother maintains that the statutes and the caselaw
mandate transfer of the entire case to Davidson County, not only the child-related issues. She
asserts that, under Section 36-5-3003(b), the entire case must be transferred if the child has
been living in the county where it will be transferred for at least six months, and neither the
child nor the parents continue to live in the original county. She contends that the language
used in caselaw applying this statute supports her interpretation, citing Wharton v. Wharton,
No. W2007-01972-COA-R9-CV, 2008 WL 3146737 (Tenn. Ct. App. Feb. 6, 2008), and Boyer
v. Heimermann, 238 S.W.3d 249, 262 (Tenn. Ct. App. 2007).

In response, Father argues that Section 36-5-3003 does not address issues such as alimony;
rather, it addresses only child support and child custody. He notes that Tennessee’s legislature
could have amended Section 36-5-3003 to expressly state that issues such as alimony should
be transferred as well, but it has not done so. Father maintains that having the parties litigate
child-related issues in one forum and alimony in another will create only a “minimal” risk of
inconsistent findings by the two courts. He does not dispute Mother’s assertion that litigating
in two different counties will increase the expense and difficulty of the litigation, but dismisses
this as a matter to be addressed by the Legislature, not by the courts.

Part 30 of the Alimony and Child Support statutes sets forth “procedures for the intercounty
enforcement and modification of child support and child custody cases.” T ENN. C ODE A NN.
§ 36-5-3001(a) (2005). The statutes provide for permissive transfer in some instances and
mandatory transfer in others:

       (a) Except as provided in § 36-5-3001(b), a case that includes child support or
       custody provisions may be transferred between counties in this state without the
       need for any additional filing by the party seeking transfer, and without service
       of process upon the non-requesting party, by the filing of a request by the
       requesting party as set forth herein.



                                                -6-
        (b) Upon receipt of a request, the case must be transferred by the clerk of the
        issuing court, without order of the court, to a court of competent jurisdiction in
        the county where the child or children reside if each of the following applies:
               (1) Neither the child or children, custodial parent/obligee, nor the
               non-custodial parent/obligor currently reside in the issuing county;
               and
               (2) The child or children who are subject to the support or custody
               order currently reside in the county to which the case is to be
               transferred and have resided there for at least six (6) months.

T ENN. C ODE A NN. § 36-5-3003(a)-(b) (2005, 2009 Supp.). Thus, transfer of “a case that
includes child support or custody provisions” is permissive under most circumstances. T ENN.
C ODE A NN. § 36-5-3003(a) (2005, 2009 Supp.). However, if neither the children nor the
parents reside in the “issuing county,”5 and the children have resided in the county where the
case is to be transferred for at least six months, transfer is mandatory. T ENN. C ODE A NN. § 36-
5-3003(b)(1), (2) (2005, 2009 Supp.); see Wharton, 2008 WL 314637, at *4; Boyer, 238
S.W.3d at 261-62; In re: C.A.R., 215 S.W.3d 376, 378 (Tenn. Ct. App. 2006).

Father argues that the child support and custody issues are to be transferred under these
statutes, rather than the entire case. However, he cites no authority for this proposition, and
no case in which such a “partial” transfer has in fact occurred. In construing the statute:

        [W]e must “ascertain and give effect to the intention and purpose of the
        legislature.” Carson Creek Vacation Resorts, Inc. v. State Dept. of Revenue,
        865 S.W.2d 1, 2 (Tenn. 1993). We give effect to the legislative intent “
        ‘primarily from the natural and ordinary meaning of the language used.’ ” State
        ex rel. Earhart v. City of Bristol, 970 S.W.2d 948, 951 (Tenn. 1998) (quoting
        Worrall v. Kroger Co., 545 S.W.2d 736, 738 (Tenn. 1977)). Statutes concerning
        the same subject are “construed together (‘in para materia’) ‘in order to advance
        their common purpose or intent.’ ” Frye v. Blue Ridge Neuroscience Ctr., P.C.,
        70 S.W.3d 710, 716 (Tenn. 2002) (quoting Carver v. Citizen Utils. Co., 954
S.W.2d 34, 35 (Tenn. 1997)). The statutes should be construed in a reasonable
        manner “ ‘which avoids statutory conflict and provides for harmonious operation
        of the laws.’ ” Id. (quoting Carver, 954 S.W.2d at 35).




5
 The term “issuing county” is defined as the county in which the court issued a support or custody order.
TENN . CODE ANN . § 36-5-3003(b) (2005).

                                                    -7-
Goodman v. City of Savannah, 148 S.W.3d 88, 91-92 (Tenn. Ct. App. 2003). Thus, we
interpret subsections (a) and (b) of Section 36-5-3003 by giving the language its natural and
ordinary meaning, and we construe the subsections together in a reasonable manner.

As noted above, subsection (a) of Section 36-5-3003 refers to the transfer of “a case that
includes child support and custody provisions,” not to the transfer of child-related issues.
T ENN. C ODE A NN. § 36-5-3003(a) (2005, 2009 Supp.). Subsection(b) of the same statute states
that “the case” must be transferred under the specified conditions. T ENN. C ODE A NN. § 36-5-
3003(b) (2005, 2009 Supp.). This is a direct reference to the phrase in subsection (a), and thus
“the case” to which subsection (b) alludes is a case “that includes” child support or custody
issues. See also Wharton, 2008 WL 314637, at *4 (“In subsections (a) and (b), the General
Assembly has mandated that, upon request, a case including child support or child custody
provisions ‘must be transferred’ to a court of competent jurisdiction in the county where the
child resides.”); In re: C.A.R., 215 S.W.3d at 380 (“The Tennessee General Assembly
mandated that a case that includes child support or custody provisions ‘must be transferred’
to a court of competent jurisdiction in the county where the child resides . . . .”). Thus,
Father’s argument that Section 36-5-3003 envisions piecemeal transfer of particular issues to
another county is wholly without merit.

It is undisputed that this case includes child support provisions, as specified in Section 36-5-
3003(a). It is also undisputed that neither the minor child nor the parents reside in the issuing
county, Carroll County, and that the minor child has lived in Davidson County for more than
six months. Father’s objections to transferring the case were based on neither of the only two
grounds permitted for contesting such a transfer. See T ENN. C ODE A NN. § 36-5-3007(b)(1) and
(2) (2005); Boyer, 238 S.W.3d at 262. Accordingly, under Section 36-5-3003(b), the case in
its entirety must be transferred to Davidson County. Therefore, the decision of the Carroll
County trial court must be reversed to the extent that the trial court declined to transfer any
portion of the case. The case is remanded with directions to the trial court to transfer the entire
case to a court of competent jurisdiction in Davidson County.

                                          C ONCLUSION

       The decision of the trial court is affirmed in part, reversed in part, and remanded, as set
forth above. Costs on appeal are to be taxed to Appellee Foster Eugene Hudson, Sr., for which
execution may issue, if necessary.




                                            ________________________________________
                                            HOLLY M. KIRBY, JUDGE

                                                -8-